As filed with the Securities and Exchange Commission on June 14, 2007 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 IMAGIN MOLECULAR CORPORATION (Exact Name of Registrant as Specified in Its Charter) Delaware 13-4099008 (State or Other Jurisdiction ofIncorporation or Organization) (I.R.S. EmployerIdentification No.) 104 W. Chestnut Street, #315 Hinsdale, Illinois60521 (Address of Principal Executive Offices, including Zip Code) 2007 Stock Option Plan (Full Title of the Plan) Joseph G. Oliverio Chief Executive Officer 104 W. Chestnut Street, #315 Hinsdale, Illinois60521 (Name, Address and Telephone Number of Agent For Service) Copies of all communications to: Peter Campitiello, Esq. Levy & Boonshoft, P.C. 477 Madison Avenue New York, NY 10022 212 751-1414 Table of Contents CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities to be Registered Amount to be Registered(1) ProposedMaximum Offering Price Per Share ProposedMaximum Aggregate Offering Price AmountOf RegistrationFee Common Stock, $0.01 par value To be issued under the 2007 Stock Option Plan 5,000,000 (2) $ 0.04 (3) $ 200,000 $ 21.40 (1) This Registration Statement shall also cover any additional shares of Common Stock which become issuable under the 2007 Stock Option Plan by reason of any stock dividend, stock split, recapitalization or other similar transaction effected without the Registrant’s receipt of consideration which results in an increase in the number of the outstanding shares of Registrant’s Common Stock. (2) Represents shares automatically reserved for issuance under the 2007 Stock Option Plan. (3) Estimated solely for the purpose of calculating the registration fee in accordance with Rules 457(c) and (h)promulgated under the Securities Act of 1933 and based upon the average of the high and low sales prices of Imagin Molecular Corporation Common Stock reported on the Over the Counter Bulletin Board on May 25, 2007. Table of Contents TABLE OF CONTENTS PART I: INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item1. Plan Information 1 Item 2. Registrant Information and Employee Plan Annual Information 1 PART II: INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference 1 Item 4. Description of Securities 1 Item 5. Interests of Named Experts and Counsel 1 Item 6. Indemnification of Directors and Officers 2 Item 7. Exemption from Registration Claimed 2 Item 8. Exhibits 2 Item 9. Undertakings 2 SIGNATURES EXHIBIT INDEX EXHIBIT 4 EXHIBIT5.1 EXHIBIT23.1 EXHIBIT 23.2 (Included in Exhibit 5) Table of Contents PART I INFORMATION REQUIRED IN THE PROSPECTUS Item1. Plan Information.* Item2. Registrant Information and Employee Program Annual Information.* * Information required by Part I to be contained in each Section10(a) prospectus is omitted from this Registration Statement in accordance with Rule 428 under the Securities Act of 1933, as amended (the “Securities Act”) and the Note to Part I of Form S-8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. The following documents previously filed by Imagin Molecular Corporation (the “Registrant”) with the Securities and Exchange Commission (the “Commission”) are hereby incorporated by reference in this Registration Statement: (a) Registrant’s Annual Report on Form 10-KSB for the fiscal year ended December31, 2006, filed with the Commission on April 2, 2007 pursuant to Section13(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). (b) All other reports filed pursuant to Section13(a) or 15(d) of the Exchange Act since the end of the latest fiscal year covered by the document referred to in (a)above, including Registrant’s Quarterly Reports on Form 10-QSB for the quarterly periods ended March 31, 2007 September 30, 2006 and June 30, 2006, filed with the Commission on May 15, 2007,November 14, 2006 and August 18, 2006 respectively. (c) The description of Registrant’s Common Stock contained in Registrant’s Definitive Information Statement, filed with the Commission on June 8, 2005 (File No. 000-23873) pursuant to Rule 14(c) of the Exchange Act, including any amendments or reports filed for the purpose of updating such description. In addition, all documents subsequently filed by Registrant pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be a part hereof from the date of filing of such documents. Unless expressly incorporated into this Registration Statement, a report furnished on Form 8-K prior or subsequent to the date hereof shall not be incorporated by reference into this Registration Statement. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained in any subsequently filed document which also is deemed to be incorporated by reference herein modifies or supersedes such statement. Item4. Description of Securities. Not applicable. Item5. Interests of Named Experts and Counsel. Not applicable. Table of Contents Item6. Indemnification of Directors and Officers Pursuant to the Delaware General Corporation Law (the "DGCL"), Imagin's Articles of Incorporation exclude personal liability on the part of its directors to the Company for monetary damages based upon any violation of their fiduciary duties as directors, provided the director acted in good faith, reasonably believed the conduct was in the best interests of the corporation and had no reason to believe the conduct was unlawful. Imagin's Articles of Incorporation and its Bylaws require indemnification of directors and officers of the registrant to the fullest extent permitted by the DGCL for claims against them in their official capacities, including stockholders' derivative actions. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the SEC, such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. Item7. Exemption from Registration Claimed. Not applicable. Item8. Exhibits. 3.1 Amended and Certificateof Incorporation of Imagin Molecular Corporation (incorporated by reference to the Registrant’s Form Schedule 14C filed with the Commission on June 8, 2005. 3.2 Bylaws of Imagin Molecular Corporation (incorporated by reference as Exhibit B to the Registrant’s Schedule 14C filed on June 8, 2005. 5 Opinion of Levy & Boonshoft, P.C. 23.1 Consent of Independent Registered Public Accounting Firm 23.2 Consent of Levy & Boonshoft, P.C. (included in Exhibit 5) 24 Powers of Attorney Item9. Undertakings. (a) The undersigned Registrant hereby undertakes: (1) To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i) to include any prospectus required by Section10(a)(3) of the Securities Act; (ii) to reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment hereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20% change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; and (iii) to include any material information with respect to the plan of distribution not previously disclosed in this Registration Statement or any material change to such information in this Registration Statement; provided, however, that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed by the Registrant pursuant to Section13 or Section15(d) of the Exchange Act that are incorporated by reference in this Registration Statement. Table of Contents (2) That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3) To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b) The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s annual report pursuant to Section13(a) or Section15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section15(d) of the Exchange Act) that is incorporated by reference into this Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c) Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Hinsdale, State of Illinois on June 14, 2007. IMAGIN MOLECULAR CORPORATION By: /s/ Joseph G. Oliverio Joseph G. Oliverio Chief Executive Officer
